Third District Court of Appeal
                               State of Florida

                        Opinion filed October 6, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-1139
                      Lower Tribunal No. F08-41578
                          ________________


                              Maykel Beiro,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Alberto Milian, Judge.

     Maykel Beiro, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, SCALES and HENDON, JJ.

     PER CURIAM.
      Affirmed. See § 782.04(2), Fla. Stat. (2008) (providing: “The unlawful

killing of a human being, when perpetrated by any act imminently dangerous

to another and evincing a depraved mind regardless of human life, although

without any premeditated design to effect the death of any particular

individual, is murder in the second degree and constitutes a felony of the first

degree, punishable by imprisonment for a term of years not exceeding life or

as provided in s. 775.082, s. 775.083, or s. 775.084”) (emphasis added). See

also Beiro v. State, 337 So. 3d 334 (Fla. 3d DCA 2022) (affirming trial court

order denying prior motion to correct illegal sentence asserting the same

claim raised in the instant appeal).




                                       2